OFFICE    OF THE      ATTORNEY GENERAL     OF TEXAS
                                      AUSTIN
GROVERSELLERS
ATTORNEY  GENERAL




 Honorable C. C. Randle                                     3*
                                                          .--
 County Attorney                                          !     i
 Ellis County                                              1\    \:
 Waxahachle, Texas
                                                     / -1;         4
 Dear Sir:              A:tentlonr     Mr. F. L. ~~ZSOZI         ‘,.
                                       Assistant    County e&ttorney
                                               --_.
                        Opinion Ro. O-6182       "\                 '\,*>,:'
                        Fl0:  Use of School bus .‘fm extra-            %’
                              curricular  activities,   and
                              related. queq;lpns.     i
                                                   1”
                                 .F..           .~
                    Reference lJ.made to your letter           of August
  28, 1944, which Is as,,folJowsr                -,L+Q
                                     ~..
                    "We vi11 appreciite         your opinion,
                              ‘..        ‘. !
                     “1. *‘Do the members of the sohool
       board,welther      officially       or personally,  have
       any llablllty      for operation of sohool buses
       on extra-curricular         activities,     such as ath-
       letlc  trips,otc?
        \                      I
         ,     '~._.
                    “2.   Does the bus driver’s  statutory
        bond apply when the bus Is being driven on
        mlssfons~described    In question above?

                 ‘*,“T.  Could the school board legally
         buy, from non-tax funds, llablllty   and property
         damage Insurance protecting   the school board
         and the bus drivers against its liability    arls-
         lng from outside activities  menr.loned In
         Question So. l?”
Ron. C. C. Randle     - Page 2

                It Is veil settled that a school district Is
not llnble for the torts of Its agents or employees vhloh are
consultted in the performance of a governmental function.

                 School trusteis   are vested under our laws with
broad powers In the control and management of schools.         They
are oharged with the promotion of eduuatlon vlthin      their re-
spective dlstrlots,    and in the sbaenac of statutory    llmlta-
tlons they are vested vlth large dlscrotion In thr exrrciro
of their povorr of admlnlstratlon.       state Line School Distriut
va, Fame11 School DIstrIct,      48 9. ii. (2) 616.
                   It Is recognized generally        in this State that
athletic    oontests,    interscholastic     league meetlngs, and other
extra-curricular      activities    have become a necessary and lnte-
gral part of our educational          system,    The plena for modern
school plants have been designed vith the vlev of providing
proper faollitles      for the furtherance       of this program.     The use
of a school bus in aid of these aotivltles            has been deemed
essentlal,ln     many instance8,      to equallre   the opportunltlea    of
pupils who, In the absence of such use, oould not participate.

                It follows    that the use of a school bus under
such circumstances    is but the performsme of a governmental
function,  and in the absence of an abuse of discretion     on the
part of the trustees,    they  are not legally personally liable
for the operation   of the bus.

               The bond executed by the school bus driver In
accordanoe with the provlslons  of Art1018 26878, V. A. C. S.,
1s made for the benefit  of the children to be transported.
Robinson v. Draper, 133 Tex. 280, 127 S. W. (2) 181.     The
statutory bond of the bus driver would apply vhan the bus Is
being driven on euch mlsslon provided the driver’s   contract
with the school board, and on which the bond is based, obll-
gates him to drive the bus on these ocaasions.

                 In response to your third question,  this is to
advise that this department has held in Opinion No. O-1418 that
public funds could not be used to pay premiums on insurance
policies  covering school busses for the protection of third
parLies against damages for which Lhe school district     itself
could not be held liable.    We concur in such holding,   and are of
the opinion that this includes any public fund, vhkhsr it be
tax or non-cnx,
                                                                           804


Bon.   C. C. Randlo - Page 3




                 We trust   that   this   gives   you    the information
desired.

                                             YOUrI'     VOW   tNlg




JWRrBT